Citation Nr: 1526502	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from July 1970 to July 1973 and from October 1973 to December 1992.  He served in the Republic of Vietnam and Southwest Asia and was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) which denied service connection for PTSD. The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDINGS OF FACT

1.  The Veteran served in both the Republic of Vietnam and Southwest Asia.  He was awarded the Combat Action Ribbon.  

2.  PTSD has been shown to have originated as the result of the Veteran's combat-related traumatic experiences.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a) (2014).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In this decision, the Board grants service connection for PTSD.  Therefore, no further discussion of VA's duties to notify and to assist is necessary as to those issues.  

II.  Service Connection for an Acquired Psychiatric Disorder 

The Veteran contends that he incurred PTSD as the result of his traumatic combat-related experiences in the Republic of Vietnam and Iraq.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Veteran's service personnel records indicate that he served in the Republic of Vietnam and Southwest Asia.  He was awarded the Combat Action Ribbon.  In light of such evidence, the Board concedes that the Veteran participated in combat.

VA mental health clinic clinical documentation dated in May 2010 states that the Veteran complained of nightmares about his combat experiences in Iraq which woke him at night; invasive thoughts of his experiences in both the Republic of Vietnam and Iraq; depression; irritability; and avoidance of both crowds and family members.  He was diagnosed with a dysthymic disorder and "probable PTSD."  A June 2010 VA mental health clinic treatment record states that the Veteran was being treated for his PTSD symptoms.  An October 2010 VA mental health clinic treatment record conveys that an assessment of "PTSD, provisional" was advanced.  

The report of a November 2010 VA psychiatric examination states that the Veteran reported that he had experienced combat in both the Republic of Vietnam and Iraq and sustained concussions as the result of enemy mortar fire.  The Veteran was noted to have a history of PTSD.  Contemporaneous VA psychological testing determined that a "PTSD diagnosis is suggested."  The Veteran was diagnosed with an "adjustment disorder with anxiety, chronic."  The examiner commented that "I am unable to diagnose this Veteran with PTSD" as "[h]e is missing criteria A2."  The VA psychologist did not discuss the Veteran's prior PTSD diagnoses.  

A December 2010 VA psychiatric note states that the Veteran was diagnosed with a depressive disorder, dysthymia, and PTSD.  

A January 2011 addendum to the November 2010 VA examination report states that the examiner noted that "[w]e have a recent VA diagnosis of mental health problems and related treatment (PTSD and depression)."  The VA psychologist indicated that she was "unable to opine as to the cause of the adjustment disorder without speculation in this case."  She again did not discuss the Veteran's VA PTSD diagnoses.  Given the examiner's failure to address the validity of the Veteran's multiple VA PTSD diagnoses in either the November 2010 examination report or the January 2011 addendum thereto, the Board finds that the examination report is of limited probative value.  
A February 2011 VA mental health clinic treatment record states that the Veteran was again diagnosed with PTSD and a dysthymic disorder.  

Although the November 2010 and January 2011 VA examination indicated the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV, the VA records clearly outlined how the Veteran met the criteria for PTSD under the DSM-IV.  A June 2010 record was completed by clinical psychologist.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that mental health professionals making diagnoses 'are presumed to know the DSM requirements applicable to their practice and to have taken them into account.').  Other VA treatment records reflect a diagnosis of PTSD under Axis I, the same format utilized by the DSM-IV.  See The American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).

The Veteran served in both the Republic of Vietnam and Southwest Asia.  He was awarded the Combat Action Ribbon.  The Veteran's combat-related stressful experiences have been conceded.  He has been diagnosed with PTSD related to his combat experiences.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


